DETAILED ACTION
The papers submitted on 09 February 2022, amending claims 1, 16-18, are acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8 and 10-15 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Aoki et al. (US 2011/0057354 A1).
Regarding claim 1, Aoki discloses an imprint apparatus that performs an imprint process of bringing a mold into contact with an imprint material on a substrate and curing the imprint material (FIG. 1, 2A-C; title/abstract), the apparatus comprising:
a control unit 301 configured to selects n shot areas in a row from the plurality of shot areas (¶ 41), equated with the claimed assign each of a plurality of shot regions of the substrate to any one of a plurality of groups; and 
a display apparatus for displaying information as to a layout of shot areas and/or sets of shot areas selected by the selection unit (¶ 109), equated with the claimed user interface configured display information about the plurality of groups to which the plurality of shot regions have been assigned, and the user is allowed to change the configuration of each set of shot areas as required or specify particular shot areas that are not to be subjected to the imprinting 
wherein an imprint material is supplied onto one or more shot regions which have been assigned to one group by a dispenser (¶ 43), and then the imprint process is performed for the one or more shot regions which have been assigned to the one group (¶ 44).
Regarding claim 8, Aoki discloses the controller assigns order of patterning (¶ 29).
Regarding claim 10, Aoki further discloses that the controller is configured to control a process of forming a pattern made of an imprint material on each of the plurality of shot regions of the substrate in accordance with a result of editing performed using the user interface (¶¶ 41-44).
 Regarding claim 11-12, Aoki further discloses that the user can specify particular shot areas that are not to be subjected to the imprinting (¶ 109), which is equated with the claimed removing a shot region, or not supplying imprint material.
Regarding claim 13, Aoki discloses that exceptional shot areas can be processed on a one-by-one basis (¶ 71).
Regarding claim 14-15, Aoki further discloses displaying information as to a layout of shot areas and/or sets of shot areas selected by the selection unit which indicates the progress in each region (¶¶ 71, 109-110; FIG. 10, 15)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (US 2011/0057354 A1) in view of Chen et al. (US 9,494,874 B2).
Regarding claim 2, Aoki discloses that adjacent shot areas cannot be grouped when the resin is highly sensitive to illumination (¶¶ 70+) which suggests the claimed prohibiting.
Aoki does not appear to explicitly discloses that the interface includes a prohibitor configured to prohibit editing that does not satisfy a preset constraint.
However, Chen discloses a method and apparatus for selection of a metrology target in an imprint lithography method (title/abstract, 1:20+), in which a user is permitted to select metrology targets and a simulation is performed to determine if any of the specified targets contain catastrophic errors, which are then discarded, e.g. prohibited (14:8-65; FIG. 10A-B)
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the user interface of Aoki to include the simulation check of Chen, in order to prevent selection of groups/targets that would cause an error.
Regarding claim 3, Aoki suggests that wherein the preset constraint includes at least one of a constraint on an spacing or interval between shot regions to be satisfied by shot Page 2 of 11U.S. Patent Application No. 16/775,547Docket No. 10195814US01 (1880-1741)regions belonging to the one group (¶¶ 39, 70+).
Regarding claim 4, Aoki suggests the user interface allows the user to perform editing for assigning an order of forming a pattern made of an imprint material to each of the plurality of shot regions (¶¶ 29, 49-50, 72-73).

Regarding claim 6, Aoki suggests wherein the preset constraint includes a constraint which prohibits that, before the pattern made of the imprint material is formed in each of all shot regions forming a group, a pattern made of an imprint material in each of shot regions of another group is formed (FIG. 6-9, ¶¶ 50-69).
Regarding claim 7, Chen suggests the user interface comprises a display controller configured to display, in response to the user selecting an editing target, a candidate that satisfies the preset constraint with respect to the editing target (Chen 14:8-65; FIG. 10A-B).  
Regarding claim 9, Chen suggests the user interface comprises a display controller configured to display an error that occurs when editing that does not satisfy a preset constraint has been performed (14:8-65).
Response to Arguments
Applicant’s amendments/arguments, see pp. 2, 8-10, filed 9 February 2022, with respect to the rejection of claims 1-15 in view of Aihara have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Aoki and/or Aoki in view of Chen .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742